Citation Nr: 0424052	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty from July 1954 to June 
1956. 

The veteran was granted service connection for bilateral 
hearing loss in a June 1963 rating decision; a noncompensable 
disability rating was assigned.  

In March 2001, the RO received the veteran's claim of 
entitlement to an increased (compensable) disability rating 
for his service-connected bilateral hearing loss.  In a 
February 2002 rating decision, the RO denied an increased 
rating.  The veteran disagreed with the February 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in April 2003.

Issue not on appeal

The veteran's March 2001 claim also included a claim of 
entitlement to service connection for tinnitus.  In the 
February 2002 rating decision service connection was granted 
and a 10 percent disability rating was assigned.  The veteran 
has not disagreed with this decision.  That issue is 
therefore not in appellate status.  


FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by no more than level III hearing impairment in the right ear 
and level III hearing impairment in the left ear.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for his service-
connected bilateral hearing loss.  Essentially, he contends 
that Maryland CNC word list testing methodology is not an 
effective test of hearing loss and that the hearing test data 
currently associated with the file accordingly presents an 
insufficient picture of his hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date. In this case, 
the veteran's appeal remains pending before the Board and 
therefore, is not final. 38 U.S.C.A. § 7104(a) (West 2002).  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review is as follows.  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to claimant 
describing evidence potentially helpful to claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that over the course of this appeal, the 
veteran was notified by the March 2003 statement of the case 
of the pertinent law and regulations and of the need to 
submit additional evidence on his increased rating claim for 
bilateral hearing loss.

Significantly, the record shows that the RO furnished the 
veteran a letter in July 2001 advising him of the provisions 
relating to the VCAA, to include advising him that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers.  He 
was informed as well that he could provide VA authorization 
to obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The Board notes that the letter 
although the letter requested a response within 60 days it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence

The July 2001 letter expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has now expired.  The Board notes that the fact 
that the veteran's claim was adjudicated by the RO in a 
February 2002, prior to the expiration of the one-year period 
following the notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim which is the subject of this decision, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating the claim.

In connection with his current appeal, the veteran underwent 
a VA audiological examination in January 2002, the results of 
which are reported below. In addition, the veteran's VA 
medical records, including September 1997 and July 1998 
audiology examination, have been obtainied and considered.  
There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained, and the veteran and his representative have pointed 
to none.

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran and his representative were informed of the right to 
a hearing and were presented several options for presenting 
personal testimony; the veteran indicated in his substantive 
appeal that he did not want a hearing.  See 38 C.F.R. § 3.103 
(2003).  

In short, the Board has carefully considered the provisions 
of the VCAA, and for the reasons expressed above finds that 
the development of this increased rating claim for bilateral 
hearing loss has been consistent with the provisions of the 
VCAA.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision on the merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria - bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2003).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
rating was received in March 2001, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss. As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The only pertinent evidence obtained in connection with the 
present appeal consists of the reports of VA audiological 
examinations conducted in September 1997, July 1998 and 
January 2002.  While there are prior-dated examination 
reports of record,  only these three recent examinations are 
probative to the outcome of this increased rating claim.  See 
Francisco, supra.

On VA audiological evaluation in January 2002, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	25	35	75	75	75	65
Right (dB)	25	30	65	70	75	60


Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear. 
Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level II 
in the left ear.

On VA audiological evaluation in July 1998, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	20	35	65	75	75	63
Right (dB)	20	25	65	70	70	58

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear. 
Applying these values to the rating criteria results in a 
numeric designation of level III in the right ear and level 
III in the left ear.

On VA audiological evaluation in September 1997, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	20	40	65	75	70	63
Right (dB)	20	25	65	70	80	60

Speech audiometry revealed speech recognition ability of 88 
percent in both ears as well as numeric designation of level 
III for both ears.  

None of these test results requires consideration of 
exceptional patterns of hearing impairment under subsections 
(a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater 
for all four Hertz frequencies, or 30 or less at the 1000 
Hertz frequency and 70 or greater at the 2000 Hertz 
frequency]. Hence, applying these values to the rating 
criteria under the appropriate Tables listed in 38 C.F.R. § 
4.85 and resolving all doubt in the veteran's favor by using 
the test result showing the most severely compromised 
hearing, results in a numeric designations of level III in 
the right ear and level III in the left ear for a 
noncompensable disability rating.

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  This is not in 
dispute; service connection is assigned only where disability 
exists.  With respect to the assignment of an increased 
rating, the question which must be answered by the Board is 
whether the schedular criteria have been met.  The schedular 
criteria are specific, and as explained above the veteran's 
hearing loss is not of sufficient severity to warrant a 
compensable rating.  See Lendenmann, 3 Vet. App. at 349.

In his October 2002 statement, of disagreement, the veteran 
indicated that his hearing has "deteriorated slightly since 
these '97 and '98 evaluations".  The objective evidence of 
record, including all three examinations, shows that his 
hearing has not reached the level of severity which would 
allow for the assignment of a compensable rating. 

The veteran has provided a statement indicating his concern 
that the methodology employed by VA during the Maryland CNC 
portion of hearing testing.  He contends, in essence, that 
this test is administered under "ideal conditions" and 
therefore does not accurately portray the difficulties that 
he faces in daily activities.  The Board wishes to make it 
clear, however, that under the Rating Schedule, the fact that 
a veteran's hearing is less than optimal or that a hearing 
loss has been diagnosed in certain frequencies does not 
translate into a compensable disability rating.  Indeed, the 
Rating Schedule, which has been described above, makes it 
clear that compensation may be awarded only when a veteran's 
hearing has degraded to a certain measurable level, that 
level to be measured by use of Maryland CNC testing.  In this 
case, the level of disability that warrants a higher 
disability (10 percent or more) rating has not been 
demonstrated by the application of the audiometric test 
results to the schedular criteria.  The Board additionally 
notes that it is bound to follow the criteria in the rating 
schedule.  See 38 U.S.C.A. § 7104(c) (West 2002).   

The veteran in essence requests the Board to accept his own 
evaluation of his hearing loss.  This the Board cannot do.  
The law clear on this point.  Moreover, service connection is 
also in effect for tinnitus and a 10 percent rating has been 
assigned for that disability.  The veteran is not competent 
to distinguish between symptomatology caused by the hearing 
loss and that caused by the tinnitus. 
See  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In any event, the 
rating criteria for hearing loss, unlike those for tinnitus, 
make no provision for consideration of subjective complaints.

In summary, on review of the entire evidence of record, it is 
the Board's conclusion that a preponderance of the evidence 
is against the veteran's claim of entitlement to an increased 
disability rating for his service-connected bilateral hearing 
loss. Having found a preponderance of the evidence against 
the claim, it follows that the negative evidence is not in a 
state of equipoise with the positive evidence to provide a 
basis for an award. The benefit sought on appeal is therefore 
denied.

Additional comment

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected hearing 
loss results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2003) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   In the event the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this with the RO.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  


	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



